UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15230 N. 75th Street Suite 1002 Scottsdale, Arizona85260 (Address of principal executive offices) (913) 317-8887 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on August 10, 2012, was 30,442,008, not including 300,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS Part I – Financial Information Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative andQualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II – Other Information Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. DefaultsUpon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements GUARDIAN 8 HOLDINGS (A Development Stage Company) Condensed Balance Sheets June 30, December 31, Assets Current assets: Cash $ $ Prepaid expenses Total current assets Fixed assets, net of accumulated depreciation of $417 and $0 as of June 30, 2012 and December 31, 2011 - Website, net of accumulated amortization of $6,509 and $2,604 as of June 30, 2012 and December 31, 2011 Patent, net of accumulation amortization of $1,721 and $1,333 as of June 30, 2012 and December 31, 2011 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued interest Notes payable, related party – net of discount of $0 and $31,325 As of June 30, 2012 and December 31, 2011 Total current liabilities Commitments and contingencies: Stockholders’ equity (deficit): Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares Authorized; issued and outstanding of 27,087,318 and 27,412,318 at June 30, 2012 and December 31, 2011 Common stock owed but not issued: 3,654,690 and 0 at June 30, 2012 and December 31, 2011 - Paid in Capital Retained deficit ) ) Total stockholders’ equity ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of the condensed financial statements. 1 Table of Contents GUARDIAN 8 HOLDINGS (a Development Stage Company) Condensed Statements of Operations The Three Months Ended The Six Months Ended For the period from June 8, 2009 (Inception) to June 30, June 30, June 30, Revenue $ - $ - $ - $ - $ - Cost of sales - Gross profit - Depreciation and amortization General and administrative expenses Loss from operations ) Other income (expense): Interest expense ) - - ) Interest income - - ) - ) - ) Loss before income tax ) Provision for income tax expense - Net (loss) $ ) $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents GUARDIAN 8 HOLDINGS (a Development Stage Company) Condensed Statements of Cash Flows Six Months Ended June 30, For the period from June 8, 2009 (Inception) to June 30, Operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used) in operating activities: Stock issued for services - Stock issued for compensation - Depreciation and amortization Amortization of discount on notes payable - Change in assets and liabilities - Prepaid expenses - Accounts payable ) ) Accrued interest - Due to related party - - ) Cash provided by operating activities ) ) ) Investing activities: Purchase of fixed assets ) - ) Purchase of website - - ) Cash used in investing activities ) - ) Financing activities: Proceeds from common stock sales - - Proceeds from warrant exercises - Proceeds from notes payable, related party - Payments on notes payable, related party - - ) Net used in financing activities - Increase in cash ) ) Cash, beginning of period - Cash, ending of period $ $ $ Supplemental cash flow information: Interest paid $ - $ - $ Income taxes paid $ - $ - $ - Stock issued for services $ $ - $ Shares issued for services $ $ - $ Stock issued for compensation $ $ - $ Shares issued for compensation $ $ - $ Stock issued for payment on due to related party $ - $ - $ Shares issued for payment on due to related party $ - $ - $ Notes payable converted to common stock $ - $ Shares issued for notes payable converted - The accompanying notes are an integral part of the condensed consolidated financial statements. 3 Table of Contents Guardian 8 Holdings (A Development Stage Company) Notes to Condensed Financial Statements Note 1 – Company Organization and Summary of Significant Accounting Policies Organization Guardian 8 Corporation (“Guardian 8”) was incorporated in Nevada on June 8, 2009 as Guardian 6 Corporation.In August of 2009, we changed our name to Guardian 8 Corporation.Our principle offices are located in Scottsdale, Arizona.We are a development stage company in the process of developing a personal security device that incorporates countermeasures to help defend against personal attack. Effective November 30, 2010, we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company with its common stock registered with the United States Securities and Exchange Commission under section 12g.We merged into a newly formed wholly owned subsidiary of Global Risk, with the Company being the surviving corporation.Post merger, Global Risk changed its name to Guardian 8 Holdings. As of June 30, 2012, we have had no revenues and have had only limited operations; therefore, we are classified as a development stage company. Cash and cash equivalents Cash and cash equivalents include all cash balances in non-interest bearing accounts and money-market accounts. The Company places its temporary cash investments with quality financial institutions.At times such investments may be in excess of Federal Deposit Insurance Corporation (FDIC) insurance limit. The Company does not believe it is exposed to any significant credit risk on cash and cash equivalents. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents. There were no cash equivalents as of June 30, 2012 and December 31, 2011. Revenue recognition It is the Company’s policy that revenues will be recognized in accordance with ASC subtopic 605-10, “Revenue Recognition”.The company will therefore recognize revenue from sales of product upon delivery to its customers where the fee is fixed or determinable, and collectability is probable. Cash payments received in advance will be recorded as deferred revenue.There were no revenues for the three-months and six months ended June 30, 2012 and the year ended December 31, 2011. Warranty We intend to offer a one year limited warranty on our device.After the warranty expires, if the device fails to operate properly for any reason, we intend to replace the device either at a discounted price depending on when the device was placed in service or for a flat fee.These fees are intended to cover the handling and repair costs and include a profit.Extended warranties which provide additional coverage beyond the limited warranty, ranging from one to four years, are anticipated to be offered for specified fees. Research and Development costs The Company expenses all costs of research and development as incurred. There are R&D costs included in other general and administrative expenses of $265,607 and $35,793 for the six months ended June 30, 2012 and the year ended December 31, 2011, respectively. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Fair value of financial instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of December 31, 2011 and June 30, 2012. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, accounts payable and amounts due to related party.Fair values were assumed to approximate carrying values because they are short term in nature and their carrying amounts approximate fair values or they are payable on demand.See Note 8 for further details. 4 Table of Contents Impairment of long-lived assets The Company reviews its long-lived assets periodically to determine potential impairment by comparing the carrying value of the long-lived assets with the estimated future cash flows expected to result from the use of the assets, including cash flows from disposition. Should the sum of the expected future cash flows be less than the carrying value, the Company would recognize an impairment loss. An impairment loss would be measured by comparing the amount by which the carrying value exceeds the fair value of the long-lived assets and intangibles.The Company recognized no impairment losses in the six months ended June 30, 2012 and the year ended December 31, 2011. Loss per share Loss per share is provided in accordance with ASC subtopic 260-10 (formerly Statement of Financial Accounting Standards No. 128).Basic loss per share is computed by dividing the earnings available to shareholders by the weighted average number of shares outstanding during the period.There were no securities or stock equivalents considered to be dilutive in the computation of loss per share for the six months ended June 30, 2012 or the year ended December 31, 2011. Dividends We do not anticipate the payment of cash dividends on our common stock in the foreseeable future. Income Taxes The Company follows ASC subtopic 740-10 (formerly Statement of Financial Accounting Standard No. 109, “Accounting for Income Taxes”) for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change. Year end The Company has adopted December 31 as its year end. Recent pronouncements In May 2011, the Financial Accounting Standards Board (FASB), issued Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS under ASU 2011-04, or ASU 2011-04. ASU 2011-04 amends ASC 820, Fair Value Measurements (ASC 820), providing a consistent definition and measurement of fair value, as well as similar disclosure requirements between U.S. GAAP and International Financial Reporting Standards. ASU 2011-04 changes certain fair value measurement principles, clarifies the application of existing fair value measurement and expands the ASC 820 disclosure requirements, particularly for Level 3 fair value measurements. ASU 2011-04 will be effective for the Company's third quarter of fiscal year 2012. The amendments in ASU 2011-04 are to be applied prospectively. The adoption of ASU 2011-04 is not expected to have a material effect on the Company's condensed financial statements, but may require certain additional disclosures. In June 2011, the FASB issued Presentation of Comprehensive Income under ASU 2011-05 or ASU 2011-05. ASU 2011-05 requires the presentation of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements. ASU 2011-05 will be effective for the Company's first quarter of fiscal year 2013. The adoption of ASU 2011-05 may require a change in the presentation of the Company's comprehensive income from the statement of capital shares and equities to the presentation of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements. The amendments in ASU 2011-05 are to be applied retrospectively. The adoption of ASU 2011-05 is not expected to have a material effect on the Company's condensed financial statements. In September 2011, the FASB issued Testing Goodwill for Impairment under ASU 2011-08, which is intended to reduce the cost and complexity of the annual goodwill impairment test by providing entities with the option of performing a qualitative assessment to determine whether impairment testing is necessary. The revised standard will be effective for annual and interim goodwill impairment tests performed beginning in the first quarter of fiscal year 2012, with early adoption permitted under certain circumstances. The adoption of ASU 2011-08 did not have a material impact on the Company’s financial statements. Other recent accounting pronouncements issued by the FASB (including its Emerging Issues Task Force), the AICPA, and the SEC did not or are not believed by management to have a material impact on the Company's present or future financial statements. 5 Table of Contents International Financial Reporting Standards: In November 2008, the Securities and Exchange Commission (“SEC”) issued for comment a proposed roadmap regarding potential use of financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board. Under the proposed roadmap, the Company would be required to prepare financial statements in accordance with IFRS in fiscal year 2014, including comparative information also prepared under IFRS for fiscal 2013 and 2012. The Company is currently assessing the potential impact of IFRS on its financial statements and will continue to follow the proposed roadmap for future developments. Note 2 – Going Concern The accompanying financial statements have been prepared in conformity with generally accepted accounting principles which contemplate continuation of the company as a going concern.We have an accumulated deficit of $2,541,764 as of June 30, 2012. Our current assets exceeded our current liabilities by $226,467 as of June 30, 2012. In view of the matters described above, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon our continued operations, which in turn is dependent upon our ability to raise additional capital and obtain financing. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Note 3 – Notes payable In October of 2011, the company received $100,000 from a related party to issue a convertible note payable, bearing interest at a rate of 10% per annum, and maturing in April of 2012.The note is not secured and is convertible into common stock at $0.35 per share which was the market value on the day the note was executed.With the note, the Company issued 100,000 warrants to purchase common shares of the Company. The warrants have a term of three years and a strike price of $0.35 per share.The warrants issued with the note were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $25,172.A discount on the note payable was recorded in the same amount and will be amortized into interest expense over the six-month life of the note using the interest method.For the year ended December 31, 2011, $10,926 was amortized into interest expense and the remaining discount was $14,246 as of December 31, 2011.For the six months ended June 30, 2012, an additional $14,246 was amortized into interest expense and the remaining discount was $0 as of June 30, 2012.In April of 2012, this note and the related accrued interest were converted into shares of common stock.As of June 30, 2012, the common stock had not been issued and is therefore shown on these financials statements as stock owed but not issued. In December of 2011, the company received $207,000 from various related parties to issue convertible note payables, bearing interest at a rate of 10% per annum, and maturing in June of 2012.The notes are not secured and are convertible into common stock at $0.20 per share.The market value on the day the notes were executed was $0.105.With the notes, the Company issued 207,000 warrants to purchase common shares of the Company. The warrants have a term of three years and a strike price of $0.25 per share.The warrants issued with the note were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $18,613.A discount on the note payable was recorded in the same amount and will be amortized into interest expense over the six-month life of the note using the interest method.For the year ended December 31, 2011, $1,534 was amortized into interest expense and the remaining discount was $17,079 as of December 31, 2011. For the six months ended June 30, 2012, an additional $17,079 was amortized into interest expense and the remaining discount was $0 as of June 30, 2012.In June of 2012, all the notes except one ($25,000) and the related accrued interest were converted into shares of common stock.As of June 30, 2012, the common stock had not been issued and is therefore shown on these financials statements as stock owed but not issued. During the six months ended June 30, 2012, the company received $362,500 from various related parties to issue convertible note payables, bearing interest at a rate of 10% per annum, and maturing at various times from July of 2012 to September of 2012.The notes are not secured and are convertible into common stock at $0.20 per share.The market value on the day the notes were executed ranged from $0.40 to $0.50.With the notes, the Company issued 362,500 warrants to purchase common shares of the Company. The warrants have a term of three years and a strike price of $0.25 per share.The warrants issued with the note were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $226,422.A discount on the note payable was recorded in the same amount and will be amortized into interest expense over the six-month life of the note using the interest method.All of the notes were converted to common stock in June of 2012 so $226,422 of the discount was amortized into interest expense during the six months ended June 30, 2012 and the remaining discount was $0 as of June 30, 2012.In June of 2012, all the notes and the related accrued interest were converted into shares of common stock.As of June 30, 2012, the common stock had not been issued and is therefore shown on these financials statements as stock owed but not issued. As noted above, during the six months ended June 30, 2012, a total of $644,500 of notes payable and $21,950 of related accrued interest was converted into 3,107,690 shares of common stock.As of June 30, 2012, the common stock had not been issued and is therefore shown on these financials statements as stock owed but not issued. As of June 30, 2012, the Company has a note payable of $25,000 and related accrued interest of $1,342. 6 Table of Contents Total interest expense and amortization of discount on notes payable was $278,229 for the six months ended June 30, 2012 and $15,271 for the year ended December 31, 2011. Note 4 – Patent In June of 2009, concurrent with our incorporation, one of our officers and directors, agreed to transfer all rights, title and interest in the patent he held for a personal security device in exchange for 19,000,000 shares of our common stock and $300,000.$25,000 was to be paid in July of 2009 and the rest was to be paid as funds became available from common stock sales.Before the end of 2009, he returned 4,000,000 shares for cancellation in exchange for no consideration.The patent has been valued at $10,365 which is the historical cost.The value of the cash, note payable, and stock given exceeded the historical cost of the patent by $304,615.This amount was recorded as a reduction of retained earnings.The total cost of the patent is being amortized over the 20 year life of the patent.Amortization costs were $516 for each of the years ended December 31, 2011 and 2010. The $300,000 due to related party was paid (i) $25,000 in June of 2009, (ii) $131,500 in May of 2010, (iii) $115,750 was converted to 463,000 shares at $.25 per share in May of 2010, and (iiii) $27,750 in August of 2010 leaving no balance due as of December 31, 2010.The issuance of stock for the debt was at the same price being offered in the private placement memo during May of 2010. No interest expense has been imputed or paid relating to these amounts. Note 5 – Stockholder’s equity The Company is authorized to issue up to 100,000,000 shares of common stock and 10,000,000 shares of preferred stock.Both classes of stock have a par value of $0.001. In June of 2009, concurrent with our incorporation, one of our officers and directors, agreed to transfer all rights, title and interest in the patent he held in the personal security device in exchange for 19,000,000 shares of our common stock and $300,000.Before the end of 2009, he returned 4,000,000 shares for cancellation in exchange for no consideration.During the year ended December 31, 2010, 500,000 more shares were returned for cancellation in exchange for no consideration. In June of 2009, 4,000,000 shares were sold to four investors for a total purchase price of $100,000 or $0.025 per share. In June of 2009, 2,000,000 shares were issued to an officer of the Company in exchange for his services as President and General Manager.Those shares were valued at $0.025 per share and $50,000 was expensed as compensation. In June of 2009, 150,000 shares were issued to an attorney in exchange for legal services.Those shares were valued at $0.025 per share and $3,750 was expensed as legal expense. In December of 2009, 100,000 shares were issued to a consultant in exchange for business development consulting services.Those shares were valued at $0.25 per share and $25,000 was expensed as consulting expense. As of December 31, 2009, there were 21,250,000 common shares outstanding and no preferred shares outstanding. During the year ended December 31, 2010, 210,000 shares were issued for services.Those shares were valued at $0.25 and $52,500 was expensed. During the year ended December 31, 2010, $115,750 due to a related party was converted at $0.25 per share into 463,000 shares (See Note 4). During the year ended December 31, 2010 we offered two Private Placement Memorandums for the sale of common stock at $0.25 per share.In accordance with the first offering, we have sold 2,462,000 shares of common stock for $615,500.In accordance with the second offering, we have sold 1,400,000 shares of common stock for $350,000. During the year ended December 31, 2010, 255,000 shares were issued to the directors for compensation.Those shares were valued at $0.25 and $63,750 was expensed. Effective November 30, 2010, we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company with its common stock registered with the United States Securities and Exchange Commission under section 12g.We merged into a newly formed wholly owned subsidiary of Global Risk, with the Company being the surviving corporation.Post merger, Global Risk changed its name to Guardian 8 Holdings. As of December 31, 2010, there were 26,802,318 common shares outstanding and no preferred shares outstanding. 7 Table of Contents During the year ended December 31, 2011, the Company issued a total of 610,000 shares of common stock.All were valued at $0.25.360,000 shares were issued to the board of directors for compensation valued at $90,000; 140,000 shares were issued for legal services valued at $35,000; and 110,000 shares were issued for consulting services valued at $27,500. As of December 31, 2011, there were 27,412,318 common shares outstanding and no preferred shares outstanding. During the three-months ended March 31, 2012, the Company authorized a total of 330,000 shares of common stock for compensation.180,000 shares were issued to the board of directors, at the market price of $0.40, for a total expense of $72,000.150,000 was authorized to an employee, at the market price of $0.20, for a total expense of $30,000. During the three-months ended March 31, 2012, the Company authorized the issuance of 45,000 shares for $22,250 worth of services.The stock was valued at the value of the services received. During the three-months ended March 31, 2012, the Company reached a settlement with a former contractor, whereby the contractor surrendered 700,000 shares of common stock for cancellation.The Contractor had received the shares in prior periods for services to be rendered.The Company felt that the services had not been rendered and the settlement was reached.The Company has cancelled the shares. During the three months ended June 30, 2012, the Company converted $644,500 of notes payable and $21,950 of related accrued interest into 3,107,690 shares of common stock.As of June 30, 2012, the common stock had not been issued and is therefore shown on these financials statements as stock owed but not issued. During the three months ended June 30, 2012, the Company received $61,750 for the exercise of 247,000 warrants at $0.25 each.As of June 30, 2012, the common stock had not been issued and is therefore shown on these financials statements as stock owed but not issued. During the three months ended June 30, 2012, the Company agreed to issue 300,000 shares of common stock in relation to a consulting agreement.The shares were valued at $132,000, which was the fair market value on the date the agreement was signed and set up as a prepaid asset that will be amortized over the one-year life of the agreement.As of June 30, 2012, $22,000 had been expensed and $110,000 remained in prepaid assets. As of June 30, 2012, there were 27,087,318 common shares issued and outstanding, 3,654,690 common shares owed but not issued, and no preferred shares issued. Note 6 – Options and Warrants Options As of June 30, 2012 and December 31, 2011, there are no outstanding options. Warrants During October and December of 2011, the Company issued 307,000 warrants to purchase common stock.All have a term of three years.100,000 warrants have a strike price of $0.35 and 207,000 have a strike price of $.25.See Note 3 for further details. During the six months ended June 30, 2012, the Company issued 362,500 warrants to purchase common stock.All have a term of three years and a strike price of $.25.See Note 3 for further details. 8 Table of Contents A summary of stock options and warrants as of December 31, 2011 and June 30, 2012 is as follows: Options Weighted Average Exercise Price Warrants Weighted Average Exercise Price Outstanding as of01/01/11: - $
